Exhibit 10.1
(BEARINGPOINT LOGO) [c25544c2554400.gif]
March 13, 2008
PRIVATE & CONFIDENTIAL
Mr. David Hunter
[address]
Employment Letter and Terms and Conditions of Employment Full-Time, Salaried
Chief Operating Officer and Managing Director
Dear David:
On behalf of BearingPoint, Inc. and BearingPoint Australia Pty. Ltd.
(collectively, the “Company”), I am pleased to offer you the positions of Chief
Operating Officer and Managing Director, based out of the Company’s Sydney,
Australia office. Although you shall serve as the Chief Operating Officer for
and at the direction of BearingPoint, Inc., you shall be employed by
BearingPoint Australia Pty. Ltd. Your start date (the “Effective Date”) shall be
March 13, 2008.
This Employment Letter sets forth certain terms and conditions of your
employment. While the Company does not presently anticipate any required changes
as to your primary work location or reporting structure, these conditions may be
modified at the Company’s discretion.
Compensation. For fiscal year 2008 only, your annualized base salary shall be
comprised of: (i) $430,000.00 AUD, inclusive of contributions to the
Superannuation Fund, and (ii) three separate grants of stock options (“Stock
Option Grants”) to purchase shares of BearingPoint, Inc.’s common stock equal to
the amounts and on the designated dates (the “Option Grant Dates”) set forth
immediately below, provided that your employment has not terminated prior to any
such Option Grant Date, at an exercise price equal to the last available closing
price of the common stock as of the Option Grant Date. The Stock Option Grants
shall vest on the dates (“Vesting Dates”) set forth immediately below, provided
that your employment has not terminated prior to any such Vesting Date.

          Stock Option Grants   Option Grant Date(s)   Vesting Date(s)
 
       
96,334
  April 1, 2008   December 31, 2008
 
       
96,333
  July 1, 2008   December 31, 2008
 
       
96,333
  October 1, 2008   December 31, 2008

 



--------------------------------------------------------------------------------



 



Mr. David Hunter
March 13, 2008
Page 2
The Stock Options will be issued under the BearingPoint, Inc.’s 2000 Long-Term
Incentive Plan (as amended, the “LTIP”). An Award Notice of Stock Option Grant,
detailing the various terms of each grant, shall be issued to you at or around
the time of each Option Grant Date. The attached Stock Option Agreement,
together with the related Award Notice of Stock Option Grant, detail the various
terms of the grant of the Stock Options. As further described in the attached
Stock Option Agreement, the Company understands that you propose to transfer the
Stock Options to a trust or similar entity to be formed for your estate and/or
tax planning purposes. Prior to any such transfer, you agree that you shall
demonstrate such purpose to the satisfaction of the Company (in the exercise of
its discretion) by providing such documentation and information as requested by
the Company, and the Company shall have the sole discetion in approving any such
transfer. In addition and as provided in the Stock Option Agreement, any such
transfer (i) shall be made pursuant to an Assignment of Stock Options,
substantially in the form of Exhibit A attached to the Stock Option Agreement,
with such further changes or modifications thereto as directed by the Company
and (ii) shall be subject to such other terms and conditions and to the
execution of such other agreements and documents as the Company may require. The
Company shall have no obligation whatsoever to consent to any other or
subsequent transfer of the Stock Options proposed to be made by you or any
permitted transferee.
In addition to any transfer restrictions set forth in the Stock Option Agreement
or in any other applicable agreement, neither you nor any of your permitted
transferees will be permitted to sell any shares of BearingPoint, Inc.’s common
stock you (or your permitted transferee) may receive upon exercise of any Stock
Options, except: (i) in compliance with Company policies applicable to the
Company’s executive officers, and (ii) in compliance with applicable securities
laws.
Duties; Reporting; Termination. You will have such duties and responsibilities
as are commensurate with your position as Chief Operating Officer of
BearingPoint, Inc. As Chief Operating Officer, you will report directly to the
Chief Executive Officer and, at least annually, your performance will be
reviewed by the Chief Executive Officer. Your employment may be terminated by
the Company at any time and for any or no reason. Your employment may be
terminated by you with three (3) months’ prior notice, as provided in your
Managing Director Agreement.
Stock Options. In addition to the Stock Option Grants that shall comprise part
of your annual base salary for 2008, effective on the Effective Date (the
“Option Grant Date”), you will be provided a grant of stock options (“Stock
Options”) to purchase 1,485,000 shares of BearingPoint, Inc.’s common stock at
an exercise price equal to the last available closing price of the common stock
as of the Effective Date.
The Stock Options will be issued under BearingPoint, Inc.’s LTIP. The Stock
Options will vest ratably (in 25% installments) beginning on the first
anniversary of the Option Grant Date and each one-year anniversary thereafter,
so that 100% of the Stock Options shall have vested as of the fourth anniversary
of the Option Grant Date, provided that your employment has not terminated prior
to such date. The attached Stock Option Agreement, together with the related
Award Notice of Stock Option Grant, detail the various terms of the grant of the
Stock Options.
In addition to any transfer restrictions set forth in the Stock Option Agreement
or in any other applicable agreement, neither you nor any of your permitted
transferees will be permitted to sell any shares of BearingPoint, Inc.’s common
stock you (or your permitted

 



--------------------------------------------------------------------------------



 



Mr. David Hunter
March 13, 2008
Page 3
transferee) may receive upon exercise of any Stock Options, except: (i) in
compliance with Company policies applicable to the Company’s executive officers,
and (ii) in compliance with applicable securities laws.
Annual Performance Bonus. The target amount for your annual performance bonus,
for fiscal 2008 only, shall be $750,000.00 USD (pro-rated based upon your
Effective Date). Thereafter, the target amount for your annual performance bonus
shall be an amount equal to 100% of your annual base salary for the year for
which the performance bonus is being awarded. Subject to the “Payments Upon
Termination” and “Termination by the Company (other than a Summary Termination)”
sections below, your annual performance bonus, if any, may be paid in cash,
equity, or a combination thereof, as determined by the Compensation Committee.
The Compensation Committee shall retain sole discretion as to whether or not an
annual performance bonus has been earned as well as the form of any annual
performance bonus payment. Any annual performance bonus payment shall be subject
to standard withholdings and deductions.
Benefits/Long-Term Incentives. You will be entitled to participate in all
employee benefit (including long-term incentives), fringe and perquisite plans,
practices, programs policies and arrangements generally provided to employees of
BearingPoint Australia Pty. Ltd.
Business Expenses. The Company will reimburse you for the travel, entertainment
and other business expenses incurred by you in the performance of your duties in
accordance with the Company’s policies applicable to senior executives as in
effect from time to time.
Living Accommodations. BearingPoint will provide reasonable housing
accommodations for you during extended stay periods at our New York, New York
location. The Company shall bear no responsibility or obligation for any other
expenses related to your other living expenses, or any other family expenses
associated with travel to and from such residence.
Spousal Travel Expenses. Up to four (4) times per year, the Company will
reimburse you for the reasonable roundtrip airfare expenses incurred by your
spouse for the purpose of traveling with you, or traveling to meet with you, at
a location where you are performing your duties and responsibilities. This shall
not include expenses incurred for travel taken as part of, or in connection
with, annual leave or personal leave.
Tax Equalization. In accord with the Company’s International Assignment Tax
Equalization Policy, if and where applicable, you will be tax equalized in
respect of Company base salary and bonus earned during Cross-Border Engagements
or Strategic International Assignments.
Tax Preparation. The Company shall reimburse you for reasonable expenses
incurred in the preparation of your annual, individual tax filing obligations.
Payments Upon Termination. Upon termination of your employment, the Company will
pay you: (i) any earned but unpaid annual base salary through the date of
termination, (ii) any earned but unpaid annual bonus for any preceding year,
provided that your employment terminates after the date your annual bonus has
been determined by the Compensation Committee (except in the event of your death
or Disability, in which case the annual bonus will be your actual annual bonus
for the prior year prorated for the period worked), (iii) any unpaid accrued
personal days and unreimbursed business expenses,

 



--------------------------------------------------------------------------------



 



Mr. David Hunter
March 13, 2008
Page 4
(iv) in the circumstances specified in the “Termination by the Company (other
than Summary Termination)” or the “Special Termination Agreement” sections
below, if applicable, the payments specified in the respective section, and
(v) any other amounts due under any of the Company’s benefit plans. Payment of
the amounts specified in the “Termination by the Company (other than Summary
Termination)” section below shall be conditioned upon your execution of a full
and binding unilateral release of all claims arising from or associated with
your employment with the Company, which shall be prepared by, and in form and
substance reasonably satisfactory to, the Company (the “Release Agreement”). Any
payments shall be subject to standard withholdings and deductions.
Payments Upon Termination by the Company (other than Summary Termination). Upon
termination of your employment by the Company (other than Summary Termination),
and in partial consideration for the 24-month Restraint Period and related
Covenants set forth in your Managing Director Agreement, the Company will pay
you a lump-sum cash amount equal to $1,500,000.00 USD. The lump-sum cash payment
shall be made within 30 days of the date of receipt by the Company of your fully
executed Release Agreement, as specified in the “Payment Upon Termination”
section above. Any payments shall be subject to standard withholdings and
deductions. Any payments made pursuant to this section shall be made in lieu of
any obligation to pay any amounts set forth in your Managing Director Agreement
in the event of termination of your employment by the Company.
Special Termination Agreement. Subject to the terms and conditions set forth
therein, you shall be entitled to receive the payments and other benefits
specified in your Special Termination Agreement, a copy of which is attached.
During any period that you are eligible to receive payments and other benefits
under the Special Termination Agreement, you shall not be eligible to receive
any payment or other benefits under: (1) clause (iv) of the “Payments Upon
Termination” section above, or (2) the “Termination by the Company (other than
Summary Termination)” section above.
Indemnification. BearingPoint, Inc. will indemnify you to the fullest extent
permitted by law and its Certificate of Incorporation as in effect as of the
Effective Date (regardless of any subsequent changes to such Certificate) with
respect to your activities on behalf of the Company.
You will be covered under BearingPoint, Inc.’s Director and Officer liability
insurance on the same basis as other senior level executives of the Company.
BearingPoint, Inc.’s agreement to indemnify you under this heading,
“Indemnification and Employee Representations,” shall survive any termination of
this Employment Letter or termination of your employment.
Employee Representations. It is the policy and practice of the Company to
reasonably ensure that the Company and all new employees honor the terms of any
reasonable post-employment restrictions contained in agreements with prior
employers of such new employees.
By accepting this Employment Letter, you affirmatively warrant and represent to
the Company that: (i) your employment with Accenture terminated more than
eighteen (18) months before the Effective Date, and (ii) you are not currently
subject to any covenant or restraint of any kind restricting you from being
employed by the Company or from performing your duties as Chief Operating
Officer and Managing Director.

 



--------------------------------------------------------------------------------



 



Mr. David Hunter
March 13, 2008
Page 5
Furthermore, you will never be asked to share, utilize or disclose in any way
the proprietary or confidential information of a prior employer as part of your
duties on behalf of the Company. You agree to promptly notify the Company’s
General Counsel if you find yourself in a position of possibly violating your
contractual agreement(s) with prior employers.

 



--------------------------------------------------------------------------------



 



Mr. David Hunter
March 13, 2008
Page 6
Miscellaneous.

1.   This Employment Letter can be amended only in writing signed by both you
and the Company. To the extent this Employment Letter makes reference to or
modifies the terms of any other agreements, the choice of law provision set
forth in each of such other agreements shall continue to govern the terms and
conditions of such agreements as well as the interpretation and construction
thereof and any references thereto that are set forth herein. All other terms
and conditions of this Employment Letter, as well as the terms and conditions of
your Managing Director Agreement, shall be governed by and construed in
accordance by the laws of the state of New South Wales, Australia.

2.   In the event of any conflict between the provisions of this Employment
Letter and the provisions of any of the Managing Director Agreement, the Stock
Option Agreement, the Assignment of Stock Options, or the Special Termination
Agreement, the terms and provisions in this Employment Letter shall control.

3.   This Letter Agreement is assignable by the Company only to a successor
(whether by merger, consolidation, purchase or otherwise) to all or
substantially all of the stock, assets or business of the Company, and the
Company will require any such successor, by written agreement in form and
substance reasonably satisfactory to you, to expressly assume and agree to
perform this Employment Letter in the same manner and to the same extent that
the Company would be required to perform it if no such assumption had taken
place; provided, however, that no such written agreement shall be required if
the transaction results in the successor becoming legally required to fulfill
the obligations of the Company under this Employment Letter, whether by
operation of law or otherwise. Except as expressly provided herein, you may not
sell, transfer, assign, or pledge any of your rights or interests under this
Employment Letter, provided that any amounts due hereunder shall, upon your
death, be paid to your estate unless you have designated a beneficiary therefor
in accordance with any applicable plan.

4.   For the purpose of this Employment Letter, notices and all other
communications provided for in this Employment Letter shall be in writing and
shall be deemed to have been duly given when delivered personally or by
overnight service or delivered or mailed by certified or registered mail, return
receipt requested, postage prepaid, addressed to the Company at its executive
office or to you at the address on the records of the Company (provided that all
notices to the Company shall be directed to the attention of the Chairman of the
Compensation Committee and the Company’s General Counsel) or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt.

5.   If any provision of this Employment Letter or any portion thereof is
declared invalid, illegal, or incapable of being enforced by any court of
competent jurisdiction, the remainder of such provisions and all of the
remaining provisions of this Employment Letter shall continue in full force and
effect. Failure to insist upon strict compliance with any of the terms,
covenants, restraints or conditions of this Employment Letter shall not be
deemed a waiver of such term, covenant, restraint or condition, nor shall any
waiver or relinquishment of, or failure to insist upon strict compliance with,
any right or power hereunder at any one or more times be deemed a waiver or
relinquishment of such right or power at any other time or times. This
Employment Letter may be executed in

 



--------------------------------------------------------------------------------



 



Mr. David Hunter
March 13, 2008
Page 7

    several counterparts, each of which shall be deemed to be an original but
all of which together will constitute one and the same instrument.

6.   It is intended that this Employment Letter will comply with Section 409A of
the Internal Revenue Code and this Employment Letter shall be interpreted in a
manner consistent with such intent. If any provision of this Employment Letter
(or of any award of compensation, including deferred compensation or benefits)
would cause you to incur any additional tax or interest under Section 409A or
any regulations or Treasury guidance promulgated thereunder, the Company shall
reform such provision; provided that the Company agrees to maintain, to the
maximum extent practicable and without additional cost to the Company, the
original intent and economic benefit you of the applicable provision without
violating the provisions of Section 409A; provided, further, in no event shall
you be required to defer the date on which you are entitled to receive any
payment or benefit hereunder for a period in excess of six months.

The items in this Employment Letter, the Managing Director Agreement, the Stock
Option Agreement, the Assignment of Stock Options, and the Special Termination
Agreement (together with any exhibits or award notices applicable thereto) and
the other items referred to above represent the Company’s and your entire
agreement with respect to the terms and conditions of your employment following
the Effective Date. Any contrary representations that may have been made to you
at any time are superseded by this Employment Letter.
Please carefully read this Employment Letter and the accompanying Managing
Director Agreement, Stock Option Agreement, Assignment of Stock Options, and
Special Termination Agreement (together with any exhibits or award notices
applicable thereto). Signing these documents is a condition of employment. By
signing below, you agree to the terms and conditions of employment specified in
this Employment Letter and the accompanying documents.
If you agree that the foregoing terms and conditions accurately evidence our
agreement concerning your continued employment after the Effective Date, please
sign and return this Employment Letter, the Managing Director Agreement, the
Stock Option Agreement, the Assignment of Stock Options, the Special Termination
Agreement and the applicable award notices.
*********
[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 



--------------------------------------------------------------------------------



 



Mr. David Hunter
March 13, 2008
Page 8
Should you have any questions, please contact me or contact Laurent Lutz, our
General Counsel, at (773) 867-6893.
Very truly yours,
/s/ Ed Harbach
Ed Harbach, Chief Executive Officer
BearingPoint, Inc.

            ACCEPTED:
      /s/ David Hunter       March 13, 2008     David Hunter           

Exhibits:
Managing Director Agreement
Stock Option Agreement
Award Notice of Stock Option Grant (LTI)
Award Notice of Stock Option Grant (base example)
Special Termination Agreement

 